                      Case 14-41800                 Doc 54           Filed 02/11/19 Entered 02/11/19 12:07:06                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Rose Mary Martinez                                                              §           Case No. 14-41800
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    11/19/2014 . The undersigned trustee was appointed on 11/19/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 3,250.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                             250.00
                                                     Bank service fees                                                                    90.00
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 2,910.00

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 14-41800                  Doc 54          Filed 02/11/19 Entered 02/11/19 12:07:06                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 04/30/2018 and the
      deadline for filing governmental claims was 04/30/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 812.50 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 812.50 , for a total compensation of $ 812.50 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.92 , for total expenses of $ 0.92 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/17/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                              Page:       1
                                           Case 14-41800              Doc 54     Filed 02/11/19 Entered 02/11/19 12:07:06                                          Desc Main
                                                                                             FORM 1
                                                                         INDIVIDUALDocument     Page
                                                                                    ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                    RECORD
                                                                                                     ASSET CASES
                                                                                                                                                                                                               Exhibit A
Case No:              14-41800                           PSH             Judge:        Pamela S. Hollis                                 Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Rose Mary Martinez                                                                                                Date Filed (f) or Converted (c):   11/19/2014 (f)
                                                                                                                                        341(a) Meeting Date:               12/11/2014
For Period Ending:    01/17/2019                                                                                                        Claims Bar Date:                   04/30/2018


                                   1                                                  2                             3                                4                          5                             6

                         Asset Description                                          Petition/                 Est Net Value                  Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                             Unscheduled             (Value Determined by                  Abandoned                  Received by                Administered (FA)/
                                                                                    Values                 Trustee, Less Liens,                 OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                               Exemptions,                                                                                  Assets
                                                                                                             and Other Costs)

  1. 16120 Weber Road Lockport, Il 60441 Primary Residence:                                210,000.00                    11,500.00                                                   3,250.00                           FA
     Singl
  2. 1605 S. Blue Island Chicago, Il 60608 Three Unit Dwelling                             200,000.00                            0.00                                                       0.00                        FA
  3. Checking Account With Chase Bank                                                           150.00                     150.00                                                           0.00                        FA
  4. Used Household Goods, Furnishings, Electronics                                             800.00                     800.00                                                           0.00                        FA
  5. Necessary Wearing Apparel                                                                  200.00                     200.00                                                           0.00                        FA
  6. 1993 Lexus 400                                                                          2,200.00                     2,200.00                                                          0.00                        FA
  7. 2001 Infiniti Qx4                                                                       5,500.00                     5,500.00                                                          0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                    Unknown                              N/A                                                        0.00                  Unknown


                                                                                                                                                                                         Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                       $418,850.00                   $20,350.00                                                  $3,250.00                         $0.00
                                                                                                                                                                                         (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Debtor settled and bought out estate's 1/2 interest in real estate (doc. 51) Report of sale filed (doc. 53). Trustee preparing final report



  RE PROP #              1   --   debtor only has a half interest in the real estate (after costs of sale, lien and exemption,
                                  debtor's 1/2 interest is listed as the intiial estate value).

  Initial Projected Date of Final Report (TFR): 01/29/2017              Current Projected Date of Final Report (TFR): 12/13/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                      Page:           1
                                         Case 14-41800                 Doc 54 Filed 02/11/19
                                                                                           FORM 2Entered 02/11/19 12:07:06                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-41800                                                                                                Trustee Name: Cindy M. Johnson, Trustee                                    Exhibit B
      Case Name: Rose Mary Martinez                                                                                            Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0803
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX2614                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 01/17/2019                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                            ($)
   04/19/18             1          Michael J. Gunderson                      Buy out interest in the estate                           1110-000                  $3,250.00                                 $3,250.00
                                   2155 w. Roscoe St, Suite 1S
                                   Chicago, IL 60618
   04/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $3,240.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/14/18            101         Kim Wirtz                                 Administrative Expenses                                  3711-000                                         $250.00            $2,990.00
                                   17011 Cheyenne Court
                                   Lockport, IL 60441
   05/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,980.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,970.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,960.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,950.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,940.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,930.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,920.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                          $10.00            $2,910.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                                COLUMN TOTALS                                   $3,250.00              $340.00
                                                                                                                     Less: Bank Transfers/CD's                      $0.00                $0.00


        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                             $3,250.00              $340.00
                                                                                                                                        Page:   2
                                 Case 14-41800   Doc 54   Filed 02/11/19 Entered
                                                                          Subtotal 02/11/19 12:07:06            Desc  Main
                                                                                                                 $3,250.00    $340.00
                                                           Document     Page 5 of 10
                                                                                    Less: Payments to Debtors        $0.00      $0.00
                                                                              Net                                 $3,250.00   $340.00   Exhibit B




UST Form 101-7-TFR (5/1/2011) (Page: 5)                     Page Subtotals:                                          $0.00      $0.00
                                                                                                                                                           Page:     3
                                 Case 14-41800    Doc 54          Filed 02/11/19 Entered 02/11/19 12:07:06         Desc Main
                                                                   Document     Page 6 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0803 - Checking                                          $3,250.00               $340.00              $2,910.00
                                                                                                           $3,250.00               $340.00              $2,910.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $3,250.00
                                            Total Gross Receipts:                      $3,250.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 14-41800                 Doc 54       Filed 02/11/19 Entered 02/11/19 12:07:06                                      Desc Main
                                                             Document     Page 7 of 10
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 14-41800                                                                                                                               Date: January 17, 2019
Debtor Name: Rose Mary Martinez
Claims Bar Date: 4/30/2018


Code #     Creditor Name And Address            Claim Class       Notes                                                 Scheduled             Claimed            Allowed
           Cindy M. Johnson                     Administrative                                                              $0.00             $812.50            $812.50
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                     Administrative                                                              $0.00                $0.92              $0.92
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           Johnson Legal Group, LLC             Administrative                                                              $0.00             $600.00             $600.00
100        140 S. Dearborn Street
3110       Suite 1510
           Chicago, Illinois 60603


           Kim Wirtz                            Administrative                                                              $0.00             $250.00             $250.00
100
3711




1          Internal Revenue Service             Priority                                                                    $0.00           $50,491.72         $50,491.72
280        Centralized Insolvency Operations
5800       Po Box 7346                                            Late claim, but only claim filed, and, therefore, allowed for payment
           Philadelphia, Pa 19104


           Case Totals                                                                                                      $0.00           $52,155.14         $52,155.14
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                                             Printed: January 17, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 14-41800              Doc 54    Filed 02/11/19 Entered 02/11/19 12:07:06              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 14-41800
     Case Name: Rose Mary Martinez
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $                  2,910.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: Cindy M. Johnson                 $           812.50 $                0.00 $          812.50
       Trustee Expenses: Cindy M. Johnson             $               0.92 $              0.00 $             0.92
       Attorney for Trustee Fees: Johnson Legal
       Group, LLC                                     $           600.00 $                0.00 $          600.00
       Other: Kim Wirtz                               $           250.00 $           250.00 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $                  1,413.42
                 Remaining Balance                                                    $                  1,496.58


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 50,491.72 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 14-41800             Doc 54   Filed 02/11/19 Entered 02/11/19 12:07:06             Desc Main
                                             Document     Page 9 of 10




                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     1                    Internal Revenue Service        $    50,491.72 $              0.00 $         1,496.58
                 Total to be paid to priority creditors                                $               1,496.58
                 Remaining Balance                                                     $                    0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:


                                                              NONE




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                              NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 14-41800              Doc 54   Filed 02/11/19 Entered 02/11/19 12:07:06   Desc Main
                                             Document     Page 10 of 10




                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
